Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.
It is noted that Applicant failed to elect a species identified in the restriction requirement of 8/19/2021. As the claims appear to be generic, an in order to advance prosecution of the application, the species portion of the restriction requirement has been withdrawn. However, the restriction between groups I and II is maintained. 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “configured to move the weight press tool at predefined path…” which is grammatically awkward. An appropriate correction would be - -configured to move the weight press tool along a predefined path…- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a press tool thereon” in lines 6-7 which is a double inclusion and renders the claims indefinite. Specifically, “a press tool” is positively recited in line 5, and the number of press tools required by the claims cannot be determined.
Claim 3 recites “an area along an inside area” which is generally unclear and renders the claim indefinite. Specifically, it is unclear what area of which component is being referenced and how the two areas are related.
Claim 6 recites “the at least one stop” which lacks antecedent basis in the claims. The stop is positively recited in claim 5, but claim 6 depends from claim 4. Subsequent recitations of the stop in claims depending from claim 6 are also indefinite. 
Claims 12 and 13 each recite “the sensing system” which lacks antecedent basis in the claims. Claim 11 recites “a sensing system” but claims 12 and 13 depend from claim 9. It is noted that claims 12 are objected to as being allowable due to their dependency on a claim or claims containing allowable subject matter. Should the dependency of these claims change, they could be subject to a prior art rejection in the next office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Peinelt et al. (USPN 8,561,464).
Peinelt discloses 1. A robotic weight press assembly configured to press weights to a wheel, comprising: a selectively moveable arm (see Fig. 4) that is operatively connected to a body portion (57) at a first end thereof, and a press tool (28) operatively connected to a second end of the moveable arm; 
wherein the weight press tool includes at least one mounting bracket (29) maintaining a press tool thereon, the mounting bracket arranged on a platform (30), and a base (56) operatively connected to the second end of the arm, the platform being slidably (via 54/55) fixed to the base in order to adjust the lateral displacement of the press tool, and wherein the press tool is configured to apply force at the wheel; wherein the arm is configured to move the weight press tool at predefined path) along the wheel; wherein the predefined path includes an area along an inside area (see Fig. 6) configured to maintain at least one weight on the wheel;  wherein the platform includes at least one guide rail (55) configured to be received by a track (54) of the base; and further comprising a sensing system (Column 10, lines 1-2) arranged on the weight press tool and configured to provide sensing data to a controller (not shown), the sensing data indicative of a force applied by the press tool at the wheel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peinelt et al. (USPN 8,561,464) in view of Rogalla et al. (US 2011/0226055).
Peinelt discloses the claimed invention except for at least one stop arranged on the base, wherein the platform includes at least one projection configured to abut the at least one stop, wherein the at least one projection is formed by a notch defined by the platform.
Rogalla discloses at least one stop (face of 22 that abuts 23) arranged on a base (22), and a projection (23) configured to abut the stop, wherein the at least on projection is formed by a notch (space between 23/24 can be considered a notch) defined by the platform.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Peinelt to have a stop and a projection abutting the stop, in order to prevent over travel of the robotic press assembly.

Allowable Subject Matter
Claims 8-10 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658